Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
            Regarding claim 1, the phrase “the input corpus” in line 2 of the claim should apparently be “an input corpus”. Appropriate correction is required.
            Regarding claim 1, the phrase “an input corpus” in line 5 of the claim should apparently be “the input corpus”. Appropriate correction is required.
            

            Regarding claim 8, the phrase “the target terms;” in lines 15, 17 19, 20, of the claim should apparently be “the target term”. Appropriate correction is required.

             Regarding claim 14, the phrase “the input corpus” in line 4 of the claim should apparently be “an input corpus”. Appropriate correction is required.
            Regarding claim 14, the phrase “an input corpus” in line 7 of the claim should apparently be “the input corpus”. Appropriate correction is required.           

            Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD S ELAHEE/MD SHAFIUL ALAM ELAHEE
Primary Examiner, 
Art Unit 2653
July 16, 2022